                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                 Milwaukee Division


CENTENNIAL PARTNERS, LLC, a
Wisconsin limited liability company,
5300 South 108th Street – Suite 1
Hales Corners, WI 53130

        Plaintiff,

 vs.

WENTWOOD CAPITAL ADVISORS, LP, a
Texas limited partnership,                         Case No. 20-CV-1169-LA
515 South Capital of Texas Highway, Suite 250
Austin, Texas 78746,


WENTWOOD ORC ADVISORS, LLC, a
Ohio limited liability company,
515 South Capital of Texas Highway, Suite 250
Austin, Texas 78746,

        Defendants.


            CENTENNIAL PARTNERS, LLC’S AMENDED COMPLAINT
______________________________________________________________________________

       Plaintiff Centennial Partners, LLC (“Centennial Partners” or “Plaintiff”), a Wisconsin

limited liability company, by its attorneys Ralph A. Weber and Stephen T. Trigg of Gass Weber

Mullins LLC, alleges as follows for its Amended Complaint against Defendants Wentwood

Capital Advisors, LP, (“Wentwood Capital”) and Wentwood ORC Advisors, LLC (“Wentwood

ORC”, and together “Defendants”):

                                         Introduction

       1.      In 1999, Centennial, LLC (the “Affordable Housing Company”) was formed for

the purpose of acquiring, constructing, developing, owning, and operating an affordable housing
development for seniors, known as The Centennial. The Centennial is a 97-unit complex located

in the City of Oak Creek, Wisconsin (“The Apartments”).

        2.      The Apartments were financed, developed, and operated in such a manner as to

qualify for the low-income housing tax credit program. As described with more detail below, infra

at ¶¶ 30-38, this federal tax credit program helps expand the supply of low income housing by

making tax credits available to developers who sell the right to receive those tax credits to third-

party investors and then use the resulting funds to finance the project. Those investors of course

purchase the tax credits in order to offset taxes for a period of time that otherwise would be due

from other income. The period of time over which the benefits are realized is scheduled, so that

after the tax credits are distributed and not subject to recapture, the developer has the option of

purchasing the interests of the investors in the company that owns the apartments (or the property

itself), in accord with the original terms.

        3.      The Affordable Housing Company was organized as an LLC, with the members

consisting of (1) entities representing the developer of the property (plaintiff, Centennial Partners)

and (2) the tax credit investors whose capital Centennial Partners used to finance The Apartments.

        4.      As outlined above, in the tax credit financing structure, the investors on the one

hand receive a substantial yearly return on their investment in the form of tax credits and other

economic benefits (e.g., further reducing taxable income because of net losses while the project is

developed). The main benefit to Centennial Partners on the other hand is the right to purchase

either the investors’ interest in the operation of the business as a going concern or the real estate

itself at the end of a specified period of time.

        5.      For years the Affordable Housing Company’s structure operated as it was designed,

and the investors received the return on their investment. When Centennial Partners attempted to



                                                   2
exercise its right to purchase the interests of the investor entities in accord with the original plan,

however, Wentwood Capital and Wentwood ORC intentionally and improperly interfered with

that right in order to reap unfair and improper benefits for themselves. The Defendants thus forced

Centennial Partners into expensive and time-consuming litigation against the investors.

Fortunately, a jury upheld Centennial Partners’ right to purchase the interests of the investor

entities in the Affordable Housing Company.

       6.      Having established its rights in the contract via a jury trial, at great expense,

Centennial Partners now seeks to recover the damages Wentwood Capital and Wentwood ORC

caused by their intentional interference with Centennial Partners’ contract.

                                      Centennial’s Structure

       7.      Centennial Partners is the Managing Member of Centennial, LLC. Centennial

Partners’ principal place of business is located at 5300 South 108th Street, Suite 1, Hales Corners,

Wisconsin 53130.

       8.      The Affordable Housing Company is governed by an Amended and Restated

Operating Agreement dated as of August 1, 2000 (“Operating Agreement”). A true and correct

copy of the Operating Agreement is attached as Exhibit A.

       9.      Pursuant to the Operating Agreement, Centennial Partners is the Managing

Member and has the exclusive right to manage the Affordable Housing Company in accordance

with the Operating Agreement.

       10.     Between 2000 and 2017 the Operating Agreement also provided that Centennial

had two additional members, an Investor Limited Member, and a Special Limited Member

(together the “Limited Members”).        The Investor Limited Member owned 99.989% of the

ownership interests in the Affordable Housing Company, while the Special Limited Member



                                                  3
owned a de minimis amount, .001%. Centennial Partners itself owned the remaining .01%.

Centennial Partners negotiated the terms of the Operating Agreement with the original investor in

the project. Below is a chart showing the ownership interests in the Affordable Housing Company:




       11.    When Centennial was formed, Banc One Tax Credit Fund IX, LLC was the original

Investor Limited Member in the Affordable Housing Company. Banc One was renamed Provident

Tax Credit Fund X, LLC in November 2000, and was later again renamed ORC Tax Credit Fund

10, LLC (“ORC Fund 10”). ORC Fund 10 was the Investor Limited Member in 2017. The

managing member of ORC Fund 10 was Wentwood ORC Advisors, LLC between 2017 and 2019.

       12.    BOC IX Asset Management, LLC was the original Special Limited Member in the

Affordable Housing Company. Between 2017 and 2019, SCDC, LLC was the Special Limited

Member in the Affordable Housing Company. Upon information and belief, SCDC, LLC’s sole

member was Wentwood ORC Advisors, LLC.

       13.    Both ORC Fund 10 and SCDC were Ohio limited liability companies, formed under

the laws of Ohio.


                                               4
       14.    Wentwood Capital Advisors, L.P., is a Texas limited partnership. Wentwood

provides asset management and other services to corporate investors and related companies on

low-income housing tax credit equity investments, reportedly managing billions in investments in

tax credit funds throughout the United States. Upon information and belief, Wentwood Capital

Advisors provided asset management services to Wentwood ORC, SCDC, LLC, and ORC Fund

10. Below is chart showing the connections between the Wentwood entities and the Affordable

Housing Company:




                                               5
       15.    Wentwood ORC Advisors, LLC, is an Ohio LLC, and an affiliate of Wentwood

Capital Advisors, L.P. Wentwood ORC was the managing member of ORC Fund 10, and the sole

member of SCDC, LLC, between 2017 and 2019.

       16.    Wentwood ORC owned a de minimis interest in ORC Fund 10.

       17.    Wentwood Capital did not have any ownership interest in either Limited Member

or the Affordable Housing Company.

       18.    Upon information and belief, Wentwood Capital was the agent of Wentwood ORC,

including with respect to all actions and interactions regarding the Apartments, the Affordable

Housing Company, and every aspect of a prior dispute between the Limited Members and

Centennial Partners. Upon information and belief, Wentwood Capital was acting at the direction

and demand of Wentwood ORC at all relevant times, and Wentwood ORC is liable for any tortious

acts committed by Wentwood Capital.

       19.    Upon information and belief, the compensation of and distributions to Wentwood

ORC and the owners of Wentwood Capital, was, in part, performance based. This gave Wentwood

Capital and Wentwood ORC the incentive to interfere improperly in the contract between

Centennial Partners and the Limited Members.

       20.    Upon information and belief, both Wentwood Capital and Wentwood ORC are part

of the Wentwood Companies, a privately owned, fully integrated real estate investment company

based in Austin, Texas. Wentwood Capital and Wentwood ORC have an affiliation in ownership

interests, as multiple owners of Wentwood Capital also have ownership interests in Wentwood

ORC, and multiple officers, executives, and employees work for both Wentwood Capital and

Wentwood ORC. For example, George Sebastian is the President of Wentwood Capital, SCDC,

and Wentwood ORC. Robert Turner is the CEO/Manager for the same three entities. Upon



                                               6
information and belief, Wentwood Capital is the operating company whose employees provide

services for the various entities in the Wentwood Companies, including Wentwood ORC.

         21.   Given the overlap in officers, employees, and owners between the two Defendants,

the Defendants know best of all what actions were taken on behalf of a specific entity, or both

entities at the same time. Plaintiff has alleged some information about what each defendant did

specifically, and additional information will be developed in discovery.         Because of their

overlapping nature, it is difficult for third parties such as the Plaintiff to know which entity the

individuals were acting on behalf of at all times. Defendants, however, are currently in the best

position to know who specifically did what and on behalf of which entity.

                                     Jurisdiction and Venue

         22.   This Court has jurisdiction over this dispute under 28 U.S.C. § 1332. See Dkt. No.

1. There is complete diversity of citizenship between Plaintiff and Defendants and the amount in

controversy exceeds $75,000.00. Plaintiff is a Wisconsin limited liability company whose single

member is a Wisconsin LLC. That LLC has two members, both of whom are citizens of

Wisconsin. Thus, Plaintiff is a citizen of Wisconsin for purposes of diversity jurisdiction. Upon

information and belief, Defendants citizenship is as alleged in their notice of removal. See Dkt.

No. 1.

         23.   Jurisdiction and venue are proper because The Apartments at the heart of this

dispute are located in Milwaukee County and Defendants have transacted business within

Milwaukee County.

         24.   Jurisdiction and venue are further proper because Defendants have regularly

communicated with Centennial Partners in Wisconsin, managed the interests of the Limited

Members in The Apartments—a Wisconsin property—and knowingly caused harm to a Wisconsin



                                                 7
company as a direct result of its conduct, fully aware that the detrimental effect of its conduct

would occur in Wisconsin.

        25.      Defendants know or should have anticipated that by interfering with a contract

based in Wisconsin, which governed a Wisconsin LLC and property located in Wisconsin, and

causing the Limited Members to breach their Wisconsin-based contract with Centennial Partners

to the detriment of Centennial Partners, that they would be subjecting themselves to the jurisdiction

of this Court.

        26.      Prior to, and while they interfered with Operating Agreement, Defendants

communicated with Centennial Partners via telephone and email and visited Wisconsin multiple

times. The intentional interference was directed at Centennial Partners, which was the party

harmed by Defendants’ conduct. These communications occurred over months and years. Further,

Defendants were physically present in Wisconsin during the process of intentionally interfering

with Centennial Partners’ contract. This interference culminated in a weeklong trial in Milwaukee,

Wisconsin, where multiple representatives from Wentwood Capital and/or Wentwood ORC

testified in person.

        27.      Wentwood Capital and Wentwood ORC’s management of the interests of the

Limited Members in the Centennial regarding a Wisconsin property, and purposefully directing

their intentional interference with Centennial Partners’ contract at Wisconsin, demonstrates

sufficient contacts with Wisconsin to exercise personal jurisdiction over Defendants. It is not

unreasonable to expect Defendants to defend their alleged interference in Wisconsin, given that

the subject of the transaction (the properties and investment) is in Wisconsin and that Defendants

repeatedly directed conduct and communications here.




                                                 8
       28.     Wentwood Capital and Wentwood ORC’s conduct satisfies the jurisdictional

requirements of both due process and the Wisconsin long-arm statute.

       29.     As Judge Thomas M. Durkin of the Northern District of Illinois recently described

in a decision upholding personal jurisdiction in Illinois over Wentwood Capital in a similar tortious

interference case in Illinois, “[i]nterfering with contracts based in Illinois regarding Illinois

properties, and affecting Illinois residents, connects Wentwood to Illinois in a meaningful way to

justify the exercise of personal jurisdiction.” Urban 8 Fox Lake Corp. v. Nationwide Affordable

Housing Fund 4, LLC, 18-CV-6109 (N.D. Ill., Dkt. 51 at 6, n.4); see also Urban 8 Danville

Corporation v. Nationwide Affordable Housing Fund 4, LLC, 19-CV-3171 (N.D. Ill., Dkt. 108 at

1-11) (finding jurisdiction over Wentwood Capital in Illinois for its tortious interference with an

operating agreement governing an Illinois development). The same analysis applies to this

Wisconsin contract, properties and residents.

                        The Low-Income Housing Tax Credit Program

       30.     The low-income housing tax credit (“Tax Credit”) is a federal tax credit that is

generated from multi-unit housing projects that satisfy a number of requirements for a period of at

least fifteen years after the property is placed in service (the “Compliance Period”).

       31.      In a typical low-income housing project, the project owner is organized as a limited

partnership or limited liability company. The managing member, in this case Centennial Partners,

owned a de minimis interest in the company but controlled the day-to-day operations of the project.

Meanwhile, a third-party tax credit investor, in this case ORC Tax Credit Fund 10, LLC (f/k/a

Provident Tax Credit Fund X, LLC), is admitted as an investor limited member, agreeing to

contribute capital to the owner entity in exchange for an allocation of the Tax Credits available to

the project owner and certain other expected tax benefits.



                                                 9
          32.   The rules governing the Tax Credit provide that only the project owner of a

qualified low-income housing project can qualify for and receive Tax Credits, and then only if the

project owner meets certain terms and conditions and guarantees the continuation of these

requirements for the duration of the Compliance Period, or as extended.

          33.   The project owner collects the Tax Credits over a ten-year period but remains

obligated to maintain the low-income rents during the fifteen-year Compliance Period. By the end

of the Compliance Period, the project owner has collected all Tax Credits available to the project

and other tax benefits. As a result, by the end of the Compliance Period, the investor limited

member has realized the vast majority of economic benefits it bargained for and expected from the

project and further expects to exit the company near or following the expiration of the Compliance

Period.

          34.   While the tax credit investor receives its benefits during the first ten to twelve years,

the managing member waits for its return through a purchase option at the end of the Compliance

Period. This delayed purchase option is one of the primary economic incentives for the managing

member in a typical low-income housing project.

          35.   While the investor limited member receives a substantial yearly return on its

investment over ten years in the form of Tax Credits and other economic benefits, the managing

member or an affiliate of it manages the project during the Compliance Period for fees, which are

traditionally required to be deferred and paid out from project cash flows, during the Compliance

Period.

          36.   The managing member undertakes its investment of time, resources and money, as

well as its duties and obligations, with the expectation that it will have the option and right to




                                                   10
acquire the limited members’ interest in the operation of the business as a going concern or acquire

the real estate itself at the end of the Compliance Period at a formulaic price.

       37.     In this case, Centennial Partners invested in and took on considerable risk over

many years with The Apartments and dutifully served as the managing member of the Affordable

Housing Company with these aforementioned understandings and expectations.

       38.     Without the right to purchase the Limited Members’ interests, and without the

agreement that the price would not include, or even consider, the return of the Limited Members’

capital contribution to the Affordable Housing Company or related capital account balances,

Centennial Partners would have much less incentive to participate in, and otherwise would not

have participated in, the development of the low-income housing and would otherwise be deprived

of an economic right to which the Limited Members had agreed at inception.

    Wentwood is an Aggregator Within the Low-Income Housing Tax Credit Industry

       39.     The Wentwood Companies, which includes both Wentwood Capital and

Wentwood ORC, are what is known as an “aggregator.” As an aggregator, the various entities try

to acquire or control investor interests in low income tax credit housing and then use that power to

obtain unfair and improper payments from the housing developer. This tactic was described in a

recent report by the Washington State Housing Finance Commission:

               Recently, however, a number of private firms have been challenging
               LIHTC project transfer rights across the country as a way of
               obtaining additional profit from these deals at the back end [i.e.,
               after the 15-year compliance period closes]. These firms appear to
               be aggregating investor interests in LIHTC partnerships; asserting
               myriad claims and arguments against project transfers, including
               transfers to nonprofits; and extracting value from the project or
               nonprofit in the shadow of protracted litigation. As noted, some
               in the LIHTC industry have dubbed these firms “aggregators.”




                                                 11
Nonprofit Transfer Disputes in the Low Income Housing Tax Credit Program: An Emerging

Threat to Affordable Housing, Washington State Housing Finance Commission, p. 5 (September

2019), http://www.wshfc.org/admin/Reporton15YearTransferDisputes.pdf (last visited June 15,

2020) (emphasis supplied) (observing that firms like the Wentwood Companies often use

burdensome tactics, like litigation, to take advantage of resource disparities in order to leverage

economies of scale in hopes of overwhelming their counterparts and preventing rights like the

Purchase Options, as defined in the Operating Agreement). A true and correct copy of the report

detailing such activities is attached here as Exhibit B.

        40.    An aggregator, like Wentwood ORC and Wentwood Capital, collects or otherwise

controls investor interests in LIHTC deals and then challenges the contractual transfer rights for

the LIHTC projects after the end of the 15-year compliance period with the goal of extracting

additional unfair and improper profits out of the deals, profits that were not negotiated for,

expected, nor intended by the original participants in the transaction. Aggregators use a variety of

improper methods, such as forcing protracted litigation and leveraging economies of scale to, and

in hopes of, overwhelming their counterparts who have been waiting for years to exercise their

purchase rights.

        41.    In fact, Wentwood Capital and its affiliates are involved in multiple lawsuits

currently addressing its interference with the transfer rights under the agreements of other LIHTC

projects.1

        42.    On its website at the time of the dispute between Centennial Partners and the

Limited Members, the Wentwood Companies boasted of such activity when they promoted



1
 See Urban 2004 Holding Co. v. Nationwide Affordable Housing Fund 27, LLC, 20-CV-2243 (N.D. Ill.);
Nationwide Affordable Housing Fund 4, LLC v. Urban 8 Danville Corp., 19-CV-7259 (N.D. Ill.); Urban
8 Fox Lake Corp. v. Nationwide Affordable Housing Fund 4, LLC, 18-CV-6109 (N.D. Ill.).
                                                 12
themselves as an “aggressive” manager of LIHTC investments to maximize their investor’s equity

investments. In particular, the Wentwood Companies’ entities such as Wentwood Capital and

Wentwood ORC aligned their interest with themselves and their own investors, not the underlying

objectives of the LIHTC program or corresponding projects (such as The Apartments here). They

called these activities “The Wentwood Advantage” and claimed to have produced millions in

receivables and settlement funds from “enforcing” the terms of various LIHTC limited partnership

and membership agreements. These tactics impact LIHTC projects throughout the United States

due to the self-described investment portfolio of the Wentwood Companies’ with properties

located in 49 states, Washington D.C. and Puerto Rico. Since the prior litigation, this information

has been removed from the website and information regarding the services provided to investors

is now accessible only through a password protected investor portal.

       43.     Wentwood Capital and Wentwood ORC’s business strategies interfered with

Centennial Partners’ contract rights and resulted in two-and-a-half years of very costly litigation

between Centennial Partners and the Limited Members.

                                         The Centennial

       44.     In 1999, the Affordable Housing Company was organized for the purpose of

acquiring, developing and operating The Apartments.

       45.     The Apartments were to be acquired, developed, and operated in such a manner as

to qualify for the Tax Credits.

       46.     Pursuant to the Amended and Restated Operating Agreement dated August 1, 2000,

Banc One was admitted to the Affordable Housing Company as the Investor Limited Member,

BOC was admitted as the Special Limited Member, and Plaintiff’s appointment as Managing




                                                13
Member was confirmed. The terms of the Operating Agreement set forth the various obligations

and duties of Plaintiff and the Limited Members.

       47.     To help finance the development and construction of The Apartments, the

Affordable Housing Company obtained a $4 million permanent loan from Bank Mutual (the

“Permanent Loan”) and a $4.3 million construction loan. The owners of Centennial Partners, LLC

personally guaranteed the construction loan. The Permanent Loan matured and was payable in

full on June 11, 2018. Under the terms of the Operating Agreement, as long as the Limited

Members retained their interests in the Affordable Housing Company their consent was needed to

refinance the Permanent Loan.

       48.     The Operating Agreement included an option to purchase either The Apartments or

the Limited Members’ interests in the Affordable Housing Company as a going-concern following

the end of the Compliance Period (the “Purchase Option”).

       49.     The option to acquire the Limited Members’ interest was a material inducement for

Centennial Partners to enter into the Operating Agreement.

       50.     Centennial Partners negotiated the terms of the Operating Agreement with Dave

Martin, who represented the investor in the project. Mr. Martin assured Centennial Partners that

the estimated $1,080,338.00 positive capital account balance in Year 15 would be written off upon

Centennial Partners exercise of its option to purchase the Limited Members interests. Mr. Martin

stated that the tax credit investor was interested in tax savings and not creating another taxable

event. The parties thus negotiated the Purchase Option specifically to avoid triggering a Capital

Transaction, as that term is defined in the Operating Agreement, because a Capital Transaction

would trigger the return to the Limited Members of their positive capital account balances.




                                               14
       51.     Centennial Partners insisted that financial forecasts be included as an exhibit to the

Operating Agreement, and that they show the write off of the capital account balance in Year 15.

That forecast is included as Exhibit 2 to the Operating Agreement, and it shows a positive ending

capital account of $1,080,338.00 being written off at a 35% tax rate, which creates a $378,118.00

tax benefit for the Limited Members.

       52.     In March 2012, twelve years into the deal and with almost all tax credit benefits

already received, an affiliate of Wentwood Capital and Wentwood ORC purchased a portfolio of

investments and, as part of that transaction, Wentwood ORC became the sole member of the

Special Limited Member and purchased the managing member interest in the Investor Limited

Member. Wentwood Capital became the contractual asset manager for the Investor Limited

Member, and upon information and belief, also provided asset management services for the Special

Limited Member and to Wentwood ORC.

                            The Dispute Over the Purchase Option

       53.     For more than fifteen years, the parties to the Operating Agreement operated

pursuant to the understanding that the contract permitted the Limited Members to receive

numerous tax credits and other benefits over the course of the fifteen-year compliance period, and

that Centennial Partners held an option to purchase the Limited Members interests in the

Affordable Housing Company at the conclusion of the fifteen years.

       54.     The Purchase Option allowed Centennial Partners to exercise its option during a

defined period, from three months prior to the end of the Compliance Period until one year

following the end of the Compliance Period.

       55.     The Compliance Period for The Apartments ended on December 31, 2016.




                                                15
        56.     On June 19, 2017, in accordance with the terms of the Operating Agreement,

Plaintiff exercised its Purchase Option by delivering a notice of such exercise, specifying that

Centennial Partners intended to purchase the Limited Members’ interests in the Affordable

Housing Company, and stating that it was not exercising the option to purchase The Apartments.

        57.     In its notice of exercise of its Purchase Option, Centennial Partners further

suggested a qualified appraiser and requested that the Special Limited Member respond with its

acceptance of the appraiser by June 27, 2017. A true and correct copy of Plaintiff’s notice of

exercise of its option, together with its accompanying cover letter, is attached as Exhibit C.

        58.     Wentwood Capital’s assistant general counsel responded to the notice of exercise

by letter dated July 5, 2017 and refused to honor Centennial Partners’ exercise of its option to

purchase the interests of the Limited Members. Rather than directly respond to the notice of

exercise of Centennial Partner’s Purchase Option, the letter demanded that The Apartments be

marketed for sale. A true and correct copy of the July 5, 2017 letter is attached as Exhibit D.

        59.     The July 5 letter recognized Centennial Partners’ exercise of the Purchase Option

and did not object to the notice of exercise as being deficient in any way, it did not reject the notice,

and it did not object to the appraiser suggested by Centennial Partners.

        60.     As it concerned Centennial Partners’ notice of exercise of its Purchase Option and

the tasks of the appraiser that has been selected, the July 5 letter contended that the appraisal of

the Limited Members’ interests had to take into consideration the “rights” of the Limited Members

to request a sale of The Apartments and proceeds that would purportedly be realized by the Limited

Members in the event of a sale.




                                                   16
       61.     But any right of the Special Limited Member to request a sale of The Apartments

was subordinate to and conditional upon Centennial Partners’ Purchase Option, and extinguished

when Centennial Partners exercised its Purchase Option.

       62.     On July 26, 2017, Centennial Partners confirmed and supplemented its June 19

notice of exercise by delivering a supplemental notice of exercise of its Purchase Option. A true

and correct copy of Plaintiff’s July 26, 2017 Supplemental Exercise of Managing Members’

Option Under § 6.16.A, together with its accompanying cover letter, is attached as Exhibit E.

       63.     Under the Operating Agreement, Fair Market Value was to be determined by a

qualified appraiser “jointly selected” by Centennial Partners and the Special Limited Member.

       64.     Centennial Partners, pursuant to the Operating Agreement, suggested a qualified

appraiser and received no objection to that appraiser in the July 5, 2017 letter.

       65.     Centennial Partners properly exercised its Purchase Option, thus binding the

Limited Members to sell their interests in the Affordable Housing Company to Centennial Partners

for fair market value in accordance with the Operating Agreement. Wentwood Capital and

Wentwood ORC interfered with that right, causing two-and-a-half years of litigation between

Centennial Partners and the Limited Members.

             The Lawsuit Between Centennial Partners and the Limited Members

       66.     On July 27, 2017, Centennial Partners filed suit to protect its right under the

Operating Agreement and defend itself against the attempt by Wentwood Capital and Wentwood

ORC to force Centennial Partners to market The Apartments for sale. The case proceeded as

Milwaukee County Case No. 17-CV-6214.

       67.     In their roles as managing member of the Investor Limited Member, sole member

of the Special Limited Member, and asset manager to both, Wentwood Capital and Wentwood



                                                 17
ORC directed the Limited Members’ actions both before and during the lawsuit. At all relevant

times Wentwood Capital was acting as Wentwood ORC’s agent.

       68.     Wentwood ORC and Wentwood Capital’s actions seriously interfered with

Centennial Partners’ right to purchase the Limited Members’ interests for fair market value and

threatened its right to operate The Apartments.

       69.     Wentwood ORC and Wentwood Capital caused the Limited Members to refuse to

jointly agree on an appraiser with Centennial Partners.

       70.     Wentwood ORC and Wentwood Capital insisted that any appraisal of the Limited

Members’ interests take into account an alleged right to sell The Apartments that had been

extinguished when Centennial Partners exercised its Purchase Option.

       71.     Wentwood ORC and Wentwood Capital insisted that—contrary to the Exhibits to

the Operating Agreement—the Limited Members were entitled to a return of their capital account

balances, instead of having those accounts written off upon Centennial Partners purchase of the

interests of the Limited Members.

       72.     Upon information and belief, Wentwood ORC and Wentwood Capital came up

with the idea that the Limited Members were entitled to a return of the capital account, which was

directly contrary to the financial forecasts attached to the Operating Agreement.

       73.     After Centennial Partners had exercised its Purchase Option, Wentwood ORC and

Wentwood Capital caused the Limited Members wrongfully to try and force Centennial Partners

to market The Apartments for sale, which would have deprived Centennial Partners of its right to

own and manage The Apartments going forward.

       74.     Wentwood ORC and Wentwood Capital also used the wrongful attempt to force

the sale of The Apartments to argue that if The Apartments were not sold within a year of July 5,



                                                  18
2017, then the Limited Members were entitled to an additional 30% of cash flows from The

Apartments.    Defendants wrongfully tried to trigger this provision by causing the Limited

Members to refuse to cooperate in the selection of an appraiser or consummate the sale of their

interests to Centennial Partners and dragging out the dispute. This tactic was carried through even

to closing arguments to the jury, when Wentwood Capital’s assistant general counsel argued that

the value of the Limited Members’ interests should take into account a right to receive 50% of the

cash flows, a provision that was only arguably triggered by Wentwood ORC and Wentwood

Capital’s wrongful conduct.

       75.     After Centennial Partners obtained appraisal reports regarding the value of the

Limited Members’ interests and notified Wentwood Capital and Wentwood ORC that a closing

was scheduled to purchase the Limited Members’ interests, Defendants caused the Limited

Members to refuse to sell their interests in the Affordable Housing Company to Centennial

Partners and again demanded that Centennial Partners sell The Apartments.

       76.     Even after the court ruled that the purchase of the Limited Members interest was

not a Capital Transaction (as that term was defined in the Operating Agreement), which would

have required the return of the Limited Members capital account balances, Wentwood ORC and

Wentwood Capital caused the Limited Members to argue that the capital accounts should still be

returned.

       77.     Wentwood ORC and Wentwood Capital insisted that any valuation of the Limited

Members’ interest should be based on a hypothetical sale of The Apartments, even though

Centennial Partners was exercising its right to purchase the Limited Members interest, not The

Apartments. This position made no sense because both before and after the purchase, the

Centennial would still continue to own The Apartments and operate them as a going concern.



                                                19
       78.     Ultimately, it took over two years of litigation before Centennial Partners was able

to exercise its option and purchase the interests of the Limited Members and definitively stop

Wentwood ORC and Wentwood Capital from trying to force Centennial Partners to market The

Apartments for sale and otherwise try and force Centennial Partners to capitulate.

       79.     During a discovery dispute in the litigation, the President of Wentwood Capital and

Wentwood ORC submitted a declaration stating that neither Wentwood ORC nor Wentwood

Capital were parties to the Operating Agreement. Instead, he stated that the rights and obligations

of Wentwood ORC and Wentwood Capital were governed by the operating agreement for ORC

Fund 10, and a contractual asset management agreement, which were separate, distinct, and

independent of the rights of the Limited Members, which flowed from the Operating Agreement.

       80.     Following a week-long trial, it took only 40 minutes for the jury to return a verdict

in favor of Centennial Partners, finding that the Limited Members (1) had breached the Operating

Agreement; and (2) had breached their duty of good faith and fair dealing. The jury also

determined the fair market value of the Limited Members’ interest in the Affordable Housing

Company was $500,005.00, and awarded damages to Centennial Partners of $470,000.00 based

on various losses and expenses that it had suffered as a result of the delays in purchasing the

Limited Members interests, including the lost opportunity to reinvest excess loan proceeds, excess

interest payments, lost tax deductions, and cash flow and deprecation benefits that flowed to the

Limited Members instead of Centennial Partners. The damages thus almost completely offset the

amount the Limited Members were owed for their interest.

       81.     Between July 5, 2017, and the return of the jury’s verdict, Wentwood ORC and

Wentwood Capital intentionally interfered with the Operating Agreement by refusing to honor

Centennial Partners’ exercise of its Purchase Option, refusing to work or cooperate in good faith



                                                20
with Centennial Partners in the exercise and consummation of its Purchase Option, frustrating and

preventing Centennial Partners contractual rights, threatening to force Centennial Partners to

market The Apartments for sale, and otherwise causing the Limited Members to breach their

contract with Centennial Partners and breach their duty to act with good faith and fair dealing.

                           Defendants’ Improper Motive and Means

       82.     Wentwood ORC and Wentwood Capital acted with both an improper motive and

through improper means when they wrongfully used their power over the Limited Members in

order to serve their own interests. Wentwood ORC and Wentwood Capital induced the Limited

Members to breach their contract with Centennial Partners for their own improper motive, which

was to further their own individual pecuniary gain, as opposed to acting for the protection of the

interests of the Limited Members, and in particular, the Investor Limited Member. The Defendants

improper motive to cause the Limited Members to breach the Operating Agreement for their own

personal gain destroys any conditional privilege they may have enjoyed.

       83.     The actions of Wentwood ORC and Wentwood Capital were antithetic to the best

interests of Investor Limited Member, on whose behalf they were supposed to working. As a

result, they were not acting in good faith and were functioning outside the scope of their official

duties as the managing member and contractual asset manager to the Investor Limited Member.

This breached their fiduciary duties to the Investor Limited Member and constitutes improper

means not subject to privilege.

       84.     By virtue of their responsibilities to the Investor Limited Member, Wentwood ORC

and Wentwood Capital were disabled from simply seeking their own profit. They were required

to act on behalf of the best interests of ORC Fund 10. They did not, and by seeking to further their




                                                21
own individual interests at the expense of ORC Fund 10’s interests, they acted with improper

motive and through improper means, damaging Centennial Partners.

       85.     Moreover, the position Wentwood Capital and Wentwood ORC forced the Limited

Members to adopt was not an honest disagreement about the terms of the Operating Agreement,

which specifically showed that capital accounts would not be returned at the end of the transaction,

but instead written off, generating an additional tax benefit for the Limited Members. Wentwood

Capital and Wentwood ORC pushed an improper and wrong interpretation of the Operating

Agreement for the purpose of delaying the sale of the Limited Members’ interests, leveraging time

and expense and to try and force Plaintiff to capitulate and agree to their terms and pay more than

what had been agreed upon when the transaction began.

       86.     The CEO of Wentwood Capital and Wentwood ORC testified that they had not

purchased an equity interest in the Centennial, but instead had purchased the right to receive a fee

stream, consisting of asset management and other fees, pursuant to an upper-tier operating

agreement that was unrelated to the Centennial’s Operating Agreement. To the extent Wentwood

ORC owned any interest in the Investor Limited Member, it was de minimis. Similarly, SCDC’s

interest in the Centennial was de minimis. As he described, the purchase did not involve really

any equity purchases, it was just based upon future fee streams and receivables.

       87.     Wentwood ORC and Wentwood Capital sought to extract a large cash payment

from Centennial Partners after the end of the Compliance Period through the Purchase Option,

rather than secure additional tax benefits for the Investor Limited Member, because it was in the

financial best interests of Defendants to do so.

       88.     In so doing, Wentwood ORC and Wentwood Capital were not acting to protect any

financial interest they had in the Limited Partners, but to wrongfully extract additional payments



                                                   22
from Centennial Partners beyond what was provided for in the Operating Agreement. The

Operating Agreement did not threaten any harm to Defendants or any interests they may have had

in the Limited Members. The Defendants did not interfere with the Operating Agreement to

protect themselves from harm, but rather to try and extract an additional improper payment from

Centennial Partners beyond what the Operating Agreement called for.

       89.     If the price of the Purchase Option included payment of capital account balances,

then Wentwood ORC and Wentwood Capital, and their owners would have benefitted financially

from such consideration of capital accounts rather than, or more so than, the Investor Limited

Member.

       90.     Wentwood ORC and Wentwood Capital sought to otherwise prevent the transfer of

the Limited Members’ interests to Centennial Partners after the end of the Compliance Period and

force a sale of The Apartments because it was in financial best interests of Defendants to do so,

and as a tactic to artificially increase the cash flow to Wentwood ORC, and then on to its affiliates,

including the owners of Wentwood Capital.          Attempting to extort additional payments for

themselves and their investors, to the detriment of Centennial Partners, is a manifestation of the

Wentwood Advantage, as described supra in paragraph 42.

       91.     If Wentwood ORC and Wentwood Capital were able to force the sale of The

Apartments, or the Limited Members’ interests were appraised to assume a capital transaction,

then the financial best interests of Defendants would have been advanced, rather than, or more so

than, the financial best interests of the Investor Limited Member.

       92.     Wentwood ORC and Wentwood Capital were trying, among other things, to

deprive Centennial Partners of its right to exercise the Purchase Option in order to force a sale of




                                                 23
The Apartments and attempt to garner greater financial returns from the disposition of The

Apartments than were negotiated for by the original parties to the Operating Agreement.

       93.     Wentwood ORC and Wentwood Capital further intentionally and tortiously

interfered with the Operating Agreement by causing the Limited Members to refuse to honor their

obligations under the Operating Agreement in an attempt to increase financial benefits for

Wentwood ORC and Wentwood Capital and to the detriment of the Investor Limited Member.

       94.     Wentwood ORC’s compensation—which ultimately flows to the owners of

Wentwood Capital—is, in part, performance based and thus Wentwood ORC and Wentwood

Capital had an incentive to interfere to benefit themselves.

       95.     The President and the CEO of Wentwood Capital and Wentwood ORC testified

that ORC Fund 10’s structure allowed for additional payments to Wentwood ORC if certain rules

or benchmarks for distributions or payments were met. This included the payment of asset

management fees, deferred asset management fees, and potentially disposition fees.

       96.     By artificially increasing the price paid for the Limited Members’ interest in the

Affordable Housing Company, Wentwood ORC and Wentwood Capital could make it more likely

that those benchmarks would be satisfied, resulting in additional payments to Wentwood ORC,

which would flow to the owners of Wentwood Capital. This gave them an incentive to improperly

argue that the price paid for the Limited Members’ interests should be inflated to include the

Limited Members’ capital account balance or consider a hypothetical sale of The Apartments.

       97.     Because the Purchase Option did not involve a capital transaction, the price to be

ultimately paid to the Limited Members pursuant to the Purchase Option, and therefore the amount

to be distributed to Wentwood ORC and Wentwood Capital pursuant to the operating agreement




                                                24
for ORC Fund 10 and/or the asset management agreements for Wentwood Capital, would likely

be less than the amount to be paid upon a sale of The Apartments.

       98.     Wentwood ORC and Wentwood Capital were attempting to maximize their own

cash payments to themselves and their owners by artificially and improperly increasing the cash

to be distributed upon a sale of the Limited Member interests to Centennial Partners. This was

done at the expense of Centennial Partners and the Investor Limited Member.

       99.     Wentwood ORC and Wentwood Capital’s conduct was to the detriment of the

Limited Members as it caused them to breach the Operating Agreement and act with a lack of good

faith and fair dealing. The resulting damages from Defendants actions reduced the amount the

Investor Limited Member received from Centennial Partners from the sale of its membership

interests in the Affordable Housing Company by 94%.

       100.    The President of Wentwood ORC and Wentwood Capital previously admitted that

the Wentwood companies managing ORC Fund 10—Wentwood ORC and Wentwood Capital—

owed ORC Fund 10 fiduciary duties.

       101.    Wentwood ORC and Wentwood Capital leveraged their fiduciary relationship with

the Limited Members to try and extort additional money from Plaintiff for their own benefit. This

included causing the Limited Members to not agree to an appraiser and trying to force the sale of

The Apartments. Their actions effectively delayed Plaintiff from refinancing the Permanent Loan

in January 2018 on a long-term basis at a time when interest rates were particularly advantageous.

If Wentwood ORC and Wentwood Capital had at least been acting in good faith or to protect the

interests of the Limited Members, they would have at least caused them to engage in the appraisal

process. By wrongfully causing the Limited Members to withhold their consent to the appraiser

or engage in any step of the sale process, and instead try to force Plaintiff to sell The Apartments,



                                                 25
Wentwood ORC and Wentwood Capital were trying leverage time and pressure to force Plaintiff

to pay more than was required for the Limited Members interests.

        102.    Wentwood ORC and Wentwood Capital tried to use the expense and delays caused

by their conduct to put Plaintiff under undue duress and pressure and extort additional money from

Plaintiff than the Operating Agreement called for. Wentwood ORC and Wentwood Capital were

hoping that Plaintiff would capitulate and agree to their exorbitant demands. This is precisely the

sort of aggregator conduct described in the Exhibit B. They tried to put Plaintiff into a vise and

effectively delayed it from freeing up capital for other projects and investments to improperly try

and force Plaintiff to agree to their demands. Moreover, they did this full well knowing that the

Operating Agreement specifically showed capital accounts would not be returned but would

instead be written off for a further tax credit.

        103.    By their actions, Wentwood ORC and Wentwood Capital breached their fiduciary

duties. They gambled with and lost the money owed to the Limited Members for their shares in

the Affordable Housing Company in an attempt to extract additional money that would have

flowed to Wentwood ORC and Wentwood Capital. Instead of working to protect and further the

Investor Limited Member’s interests, they forced it to breach the Operating Agreement for their

own personal gain. Without the interference by Wentwood ORC and Wentwood Capital, the

Investor Limited Member would have been entitled to almost $500,000.00 for its shares in the

Affordable Housing Company. But as a result of the interference, almost all of this amount was

offset by the $470,000.00 in damages caused by the Limited Members breaching the Operating

Agreement and acting with a lack of good faith and fair dealing. This conduct described above

constitutes both improper motive and improper means.




                                                   26
       104.    Because both Limited Members were formed under the laws of Ohio, Wis. Stat. §

183.0304 does not apply to Wentwood ORC or Wentwood Capital. By its terms, Wis. Stat. §

183.0304 applies only to members and managers of limited liability companies that are organized

under Wis. Stat. Ch. 183, it does not apply to the members and managers of foreign limited liability

companies such as the Limited Members. See Wis. Stat. §§ 183.0102(8) (defining “limited

liability company”), (10) (defining “foreign limited liability company”), 183.0304 (using the term

“limited liability company”); see also Peters v. AstraZeneca LP, 244 Fed. Appx. 503, 507 (7th

Cir. 2007) (stating that Wis. Stat. § 183.0304 “applies only to officers of limited liability

companies organized under the laws of Wisconsin”).

    Defendants Are Liable for Centennial Partners Attorneys’ Fees and Other Damages

       105.    Wisconsin recognizes an exception to the American Rule on recovery of attorneys’

fees, which is referred to as the “third-party litigation exception” and/or “the Weinhagen rule.”

The exception applies where the wrongful acts of the defendant have involved the Plaintiff in

litigation with others or placed him in such relation with others as to make it necessary to incur

expense to protect his interest. In cases such as this, the costs and expense of the litigation against

the third parties is treated as the legal consequences of the original wrongful act.

       106.    As described above, the President of Wentwood ORC and Wentwood Capital stated

that they were not parties to the Operating Agreement.

       107.    By acting for their own personal self-interest and antithetically to the best interests

of the Investor Limited Member, Wentwood ORC and Wentwood Capital were acting beyond their

official duties as managing member and contractual asset manager for the Investor Limited

Member. Wentwood ORC and Wentwood Capital’s wrongful motive and means, as described

above, caused the litigation between the Limited Members and Plaintiff.



                                                  27
        108.    Moreover, because Wentwood ORC and Wentwood Capital were not acting in the

best interests of the Limited Members, and acted with both an improper motive and through

improper means (e.g., breaching their fiduciary duties, improperly leveraging their control over

the Limited Members to the detriment of Plaintiff, and other items to be identified in discovery)

they should not be protected from liability by a principal-agent relationship with the Limited

Members. Whatever force that argument may have when a member or manager is acting in the

best interests of the prior defendants, it is not applicable when the third party acts to improperly

further its own pecuniary interests and to the detriment of the party whom it was obligated to

represent.

        109.    Wisconsin law respects the rule that separate legal entities are to be treated as such,

and there is no basis to pierce the corporate veil and treat Wentwood ORC and/or Wentwood

Capital as the alter egos of the Limited Members, and there are no equitable grounds for piercing

the corporate veil to treat them as the same entities for purposes of the present lawsuit.

        110.    Wentwood ORC and Wentwood Capital’s conduct involved Centennial Partners in

litigation with the Limited Members and made it necessary for Centennial Partners to incur

significant expenses to protect its interests.

        111.    Centennial Partners’ legal fees and expenses from the lawsuit with the Limited

Members exceeded $800,000.00. Centennial Partners was also damaged by Wentwood ORC and

Wentwood Capital’s actions because of the significant amount of internal time and resources it

was forced to devote to the litigation.

        112.    These fees and expenses were caused by Defendant’s tortious interference with the

Operating Agreement, which forced Centennial Partners into time-consuming and expensive

litigation with the Limited Members.



                                                  28
                         Count I: Tortious Interference with Contract

       113.    Plaintiff incorporates the above paragraphs by reference as if fully stated herein.

       114.    Centennial Partners and the Limited Members were parties to a valid and

enforceable contract, the Operating Agreement.

       115.    Wentwood ORC and Wentwood Capital were aware of the Operating Agreement

and the Limited Members’ duties and obligations thereunder, and of Centennial Partners’ rights

under the Operating Agreement. Wentwood ORC and Wentwood Capital knew that by attempting

to extract additional payments from Centennial Partners than called for by the Operating

Agreement they would necessarily be harming Centennial Partners and interfering with the

Operating Agreement.

       116.    By the conduct described above, Wentwood ORC and Wentwood Capital

intentionally and unjustifiably interfered with the Operating Agreement and caused the Limited

Members to breach the Operating Agreement and act with a lack of good faith and fair dealing.

Defendants’ conduct was intentional and not privileged.

       117.    Wentwood ORC and Wentwood Capital’s conduct significantly increased the

expense and burden of exercising the Purchase Option and enforcing and protecting Centennial

Partners’ rights under the Operating Agreement.

       118.    Wentwood ORC and Wentwood Capital acted with improper motive when they

interfered with the Operating Agreement. Upon information and belief, Defendants induced the

Limited Members to breach the Operating Agreement and act with a lack of good faith and fair

dealing to further their own financial gain and the financial gain of their owners, and despite such

actions being contrary to the best interests of the Limited Members, in particular, the Investor

Limited Member.



                                                29
       119.    Wentwood ORC and Wentwood Capital actions constitute improper means. They

breached their fiduciary duties to the Limited Members, and in particular, the Investor Limited

Member. They acted recklessly and/or intentionally out of their own self-interest, to the detriment

of the Investor Limited Member and in opposition to the best interests of the Investor Limited

Member. They improperly leveraged their position with respect to the Limited Members to try

and extort additional money from Plaintiff for the Limited Members’ interests and abused their

fiduciary relationship and breached their fiduciary duties.

       120.    The Northern District of Illinois recently found that similar allegations against

Wentwood Capital were sufficient to state a claim for tortious interference. See Urban 8 Fox Lake

Corp. v. Nationwide Affordable Housing Fund 4, LLC, 18-CV-6109 (N.D. Ill., Dkt. 51 at 10-12).

Under Wisconsin law, Wentwood ORC and Wentwood Capital’s improper motive to further their

own pecuniary gain destroys any conditional privilege to their actions. Further, Wentwood ORC

and Wentwood Capital used improper means to further their own pecuniary gain at the expense of

at least the Investor Limited Member, which breached their fiduciary duties.

       121.    As a result of Defendants’ tortious interference with the Operating Agreement

Centennial Partners suffered damages. This includes, but is not limited to, over $800,000.00 in

fees and expenses it incurred in the lawsuit against the Limited Members, as well as the costs of

the internal time and resources Centennial Partners devoted to the litigation.

       122.    The conduct described above fits perfectly within the standards of Wisconsin’s

punitive damages statute, Wis. Stat. § 895.043. The entire scheme was aimed at disregarding the

rights of Centennial Partners in order to personally extract improper excess returns beyond what

the parties had negotiated. This fits squarely within the intentional disregard of Centennial

Partners’ rights, and discovery may show that it was also malicious.



                                                30
       123.    Defendants’ acted with a purpose to disregard Centennial Partners’ rights and were

aware conduct was specifically geared at hurting Centennial Partners, because hurting Centennial

Partners was the only way that Wentwood ORC and Wentwood Capital would benefit.

       124.    Defendants’ conduct entitles Centennial Partners to recover punitive damages

pursuant to Wis. Stat. § 895.043.

       WHEREFORE, Centennial Partners requests:

       a.      Judgement in an amount to be proven at trial or summary judgment;

       b.      An award of punitive damages;

       c       An award of attorneys’ fees and costs; and

       d.      Such other relief as the Court deems just.

                          PLAINTIFF DEMANDS A JURY TRIAL

       Dated this 27th day of August, 2020.

                                              GASS WEBER MULLINS LLC
                                              Attorneys for Plaintiff Centennial Partners,
                                              LLC

                                              Electronically Signed by Ralph A. Weber
                                              Ralph A. Weber (SBN 1001563)
                                              weber@gwmlaw.com
                                              Stephen T. Trigg (SBN 1075718)
                                              trigg@gwmlaw.com

241 North Broadway, Suite 300
Milwaukee, WI 53202
414-223-3300 T
414-224-6116 F




                                                31
